  Case 7:16-cv-00108-O Document 160 Filed 06/06/19            Page 1 of 9 PageID 4686


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                         WICHITA FALLS DIVISION

  FRANCISCAN ALLIANCE, INC., et al.,
                                                   No. 7:16-CV-00108-O
                        Plaintiffs,
                                                   Plaintiffs’ Response to HHS’s
                   v.                              Notice Regarding Issuance
                                                   of Notice of Proposed
  ALEX M. AZAR, II, et al.,                        Rulemaking to Amend
                                                   Challenged Regulations
                        Defendants.




   On May 24, HHS issued a proposed rule conceding that the Rule challenged in

this case is unlawful and proposing ways to fix it. See ECF Nos. 159, 159-1. The pro-

posed rule confirms what Plaintiffs have said all along: the Rule at issue in this case

is unlawful, and Plaintiffs are entitled to summary judgment. ECF Nos. 132, 135.

   HHS doesn’t disagree. Instead, it asks the Court to “postpone ruling on Plaintiffs’

summary judgment motions” while it considers the proposed rule. ECF No. 159 at 1-

2. But courts have repeatedly rejected this kind of delay, concluding that the mere

existence of a “proposed rule” doesn’t excuse a court from granting “effectual re-

lief . . . to the prevailing party” against a rule that “remains on the books.” Nat’l Ass’n
of Mfrs. v. Dep’t of Def., 138 S. Ct. 617, 627 n.5 (2018). And a delay would be particu-

larly inappropriate here, given that (1) this case involves a purely legal question, (2)

HHS has confessed error, (3) further delay may subject Plaintiffs to conflicting legal

obligations due to litigation in other jurisdictions, (4) the proposed rule might never

be finalized, (5) even if the proposed rule is finalized, it might not grant Plaintiffs any

relief, and (6) Intervenors have vowed to challenge the proposed rule if it is ever fi-

nalized. In short, the controversy is live and the law is clear. Plaintiffs have already

been waiting for a final ruling for two and a half years, and they shouldn’t have to



                                            1
  Case 7:16-cv-00108-O Document 160 Filed 06/06/19          Page 2 of 9 PageID 4687



wait years more while HHS decides what path to take. The Court should grant Plain-

tiffs’ motions for summary judgment and enter a permanent injunction.

I. The proposed rule re-confirms that the final Rule is unlawful.

   This Court held over two years ago that the 2016 final Rule “violates the Admin-

istrative Procedure Act (“APA”) by contradicting” the text of the ACA and Title IX

and “exceeding [HHS’s] statutory authority.” ECF No. 62 at 2. HHS has now twice

conceded the Court was right: first in its summary-judgment briefing, ECF No. 154,

and now in the proposed rule.

   The proposed rule confirms this Court’s analysis in two key respects. First, the

proposed rule concedes that interpreting “sex” in Title IX to mean “gender identity”

was a “novel legal theory” that “was not, and has not been, endorsed by the Supreme

Court,” and is contrary to the text of Title IX, Congressional action, HHS’s own prior

regulations, and the regulations of other agencies. ECF No. 159-1 at 29-43; compare

ECF No. 62 at 34-35. Second, the proposed rule acknowledges that refusing to include

Title IX’s abortion and religious exemptions in the final Rule was unlawful, and that

“any enforcement” of Section 1557 “must be constrained by the statutory contours of

Title IX, which include its abortion and religion exemptions.” ECF No. 159-1 at 99-

100; compare ECF No. 62 at 37. The proposed rule proposes to fix these problems by

eliminating the definition of “sex” and by prohibiting any application of the regulation

that “would violate, depart from, or contradict . . . exemptions” provided by various

statutes, including Title IX. ECF No. 159-1 at 43, 77-78.

   As HHS’s repeated concessions recognize, Plaintiffs have demonstrated success on

the merits, and the Court should enter a permanent injunction.

II. A final ruling is needed now.

   A permanent injunction should also be issued now—not “postpone[d]” while HHS

considers the proposed rule. ECF No. 159 at 1. When the Government has conceded

error in a challenged regulation, the ordinary course is for the court to proceed to


                                           2
    Case 7:16-cv-00108-O Document 160 Filed 06/06/19        Page 3 of 9 PageID 4688



judgment, not to “permit[ ] an agency to escape review . . . solely by the instigation of

new rulemaking proceedings which may or may not” fix the problem. El Paso Elec.

Co. v. F.E.R.C., 667 F.2d 462, 467 (5th Cir. 1982). Indeed, that is exactly what this

Court did just yesterday with respect to HHS’s contraceptive mandate promulgated

under the ACA. See Order, DeOtte v. Azar, No. 4:18-cv-00825 (N.D. Tex. June 5, 2019),

ECF No. 76. There, HHS conceded that the contraceptive mandate violated RFRA

and issued a new final rule amending the mandate to exempt religious objectors. Id.

at 6. When that rule was enjoined by another district court, objectors sued in this

Court, seeking a permanent injunction against the mandate. Id. at 6-7. If the new

rule were allowed to take effect, the mandate’s legal flaws would be addressed. But

rather than wait to see whether the new rule would ever take effect, the Court—

joining more than a dozen other district courts around the country 1—entered a per-
manent injunction against the previous version of the mandate. Id. at 27-35. The

Court should take the same approach here. Indeed, this case is even easier, since

unlike the final rule amending the contraceptive mandate, the proposed rule here is

“simply a proposal” that HHS might never finalize at all. Long Island Care at Home,


1 See Order, Ass’n of Christian Schs. v. Azar, No. 1:14-cv-02966 (D. Colo. Dec. 10,
2018), ECF No. 49; Order, Ave Maria Sch. of Law v. Sebelius, No. 2:13-cv-00795 (M.D.
Fla. July 11, 2018), ECF No. 68; Order, Ave Maria Univ. v. Sebelius, No. 2:13-cv-
00630 (M.D. Fla. July 11, 2018), ECF No. 72; Order, Catholic Benefits Ass’n LCA v.
Hargan, No. 5:14-cv-00240 (W.D. Okla. Mar. 7, 2018), ECF No. 184; Order, Colo.
Christian Univ. v. HHS, No. 1:13-cv-02105 (D. Colo. July 11, 2018), ECF No. 84; Or-
der, Dordt Coll. v. Sebelius, No. 5:13-cv-04100 (N.D. Iowa June 12, 2018), ECF No.
85; Permanent Injunction, Geneva Coll. v. Sebelius, No. 2:12-cv-00207 (W.D. Pa.
July 5, 2018), ECF No. 153; Permanent Injunction, Grace Schs. v. Sebelius, No. 3:12-
cv-00459 (N.D. Ind. June 1, 2018), ECF No. 114; Order, Little Sisters of the Poor v.
Hargan, No. 1:13-cv-02611 (D. Colo. May 29, 2018), ECF No. 82; Permanent Injunc-
tion, Reaching Souls Int’l Inc. v. Azar, No. 5:13-cv-01092 (W.D. Okla. Mar. 15, 2018),
ECF No. 95; Permanent Injunction, Sharpe Holdings, Inc. v. HHS, No. 2:12-cv-00092
(E.D. Mo. Mar. 28, 2018), ECF No. 161; Order, S. Nazarene Univ. v. Hargan, No. 5:13-
cv-01015 (W.D. Okla. May 15, 2018), ECF No. 109; Permanent Injunction, Wheaton
Coll. v. Azar, No. 1:13-v-08910 (N.D. Ill. Feb. 22, 2018), ECF No. 119.


                                           3
 Case 7:16-cv-00108-O Document 160 Filed 06/06/19           Page 4 of 9 PageID 4689



Ltd. v. Coke, 551 U.S. 158, 175 (2007).

    Even assuming the proposed rule were finalized—as it was in the contraceptive-

 mandate case—there would be no grounds for delaying this case. As discussed below,

 Intervenors have vowed to challenge the proposed revision of the disputed 2016

 Rule, and their promise of litigation militates against postponing a final ruling. This

 is similar to the litigation over the executive orders creating and then rescinding the

 Deferred Action for Childhood Arrivals (DACA) program. There, the Southern Dis-

 trict of Texas explained that the challenge to an Executive Branch program should

 proceed despite pending litigation over the rescission of the same program. Because

 the creation and rescission of a federal regulation involve different records, the court

 reasoned that “each ultimate ruling could also be different.” Texas v. United States,

 328 F. Supp. 3d 662, 682 (S.D. Tex. 2018) (Hanen, J.). Similarly, if the rule that HHS

 recently proposed is finalized, it is safe to assume that the rule will be challenged on

 grounds not asserted here. It is therefore entirely appropriate for this Court to reach

 a final judgment on the issues that have remained pending for more than two years

 in this case. Since other district and appellate courts are likely to weigh in on any

 modification of the disputed rule, a final ruling on the unique issues before this

 Court will facilitate the “percolation among the [courts]” of the proper scope of the

 conscience exemptions required under Title IX. Harold Leventhal, A Modest Pro-

 posal for a Multi-Circuit Court of Appeals, 24 AM. U. L. REV. 881, 907 (1975).

   Indeed, earlier this week, the Sixth Circuit struck down another portion of the

same final Rule at issue here—regarding private rights of action for disparate impact

discrimination—despite the fact that the proposed rule proposes to fix the same prob-

lem. Doe v. BlueCross BlueShield of Tenn., Inc., No. 18-5897, 2019 WL 2353207, at

*3 (6th Cir. June 4, 2019); ECF No. 159-1 at 21-25 (conceding that “the final Rule

improperly blended substantive requirements and enforcement mechanisms of the

underlying statutes” (some capitalization omitted)). In an opinion by Judge Sutton,


                                           4
  Case 7:16-cv-00108-O Document 160 Filed 06/06/19             Page 5 of 9 PageID 4690



the unanimous court said that “[t]here is just one permissible interpretation of this

[statutory] language, and the agency failed to respect it,” so “[i]ts contrary agency

interpretation counts for naught.” Doe, 2019 WL 2353207, at *3. The court did not

postpone ruling on this issue due to the existence of the proposed rule.

   The posture of this case also weighs heavily in favor of a swift dispositive ruling

by the Court. The Court’s preliminary-injunction decision already confronted the ar-

guments now raised in the parties’ and Intervenors’ summary-judgment briefs. Bind-

ing precedent from the Fifth Circuit now supports the Court’s earlier decision, and

none of the facts of the case have changed. The Court is not confronting legal ques-

tions of first impression, but those it has already ruled upon. Thus, the Court should

convert its preliminary injunction into a permanent one, and set aside the 2016 Rule.

   Further, as Plaintiffs have explained, there are numerous reasons why delay

would be especially inappropriate here, including that (1) this case involves purely

legal questions; (2) finalizing a proposed rule typically takes over a year, often longer

in election years like 2020; (3) absent final relief, Plaintiffs could face conflicting legal

requirements because of the numerous ongoing suits in other jurisdictions seeking

rulings that Section 1557 itself requires entities like Plaintiffs to perform or cover

gender-transition procedures; and (4) if the proposed rule is ever finalized, it too will

likely be challenged in litigation, protracting Plaintiffs’ legal uncertainty still further.

ECF No. 158 at 13-16. HHS disputes none of this. Instead, HHS offers only that “if”

the proposed rule is finalized, this case would “likely” become moot. ECF No. 159 at

2. But as Plaintiffs already pointed out, even the (far-from-certain) final “repeal of

the objectionable” portions of the final Rule would simply be an example of voluntary

cessation insufficient to create mootness. City of Mesquite v. Aladdin’s Castle, Inc.,

455 U.S. 283, 289 (1982); ECF No. 158 at 14. In any event, this same objection could

have been made in the context of the new contraceptive-mandate rule, too—but there,




                                             5
  Case 7:16-cv-00108-O Document 160 Filed 06/06/19           Page 6 of 9 PageID 4691



the Court correctly declined to postpone its ruling on the previous version of the man-

date while litigation over the new rule played out and instead proceeded to summary

judgment in the ordinary course. DeOtte, supra.

   Beyond that, the proposed rule itself—and events since—further strengthen the

case for issuing a final decision now. First, while the proposed rule would repeal the

Rule’s definition of “sex” (including the “gender identity” provision), it wouldn’t re-

place it with any new definition limited to biological sex. ECF No. 159-1 at 43. Ac-

cording to Intervenors’ theory—which has been incorrectly accepted by some district

courts—the statutory term “sex” itself includes the concept of “gender identity.” ECF

No. 155 at 19-20. On this theory, then, the proposed rule—even if finalized—would

offer Plaintiffs no relief; Plaintiffs would still be required by Section 1557 to cover or

perform gender-transition services contrary to their religious beliefs and medical

judgment. This is all the more reason for the Court to finalize its ruling that “sex” as

incorporated in Section 1557 means “the biological and anatomical differences be-

tween male[s] and female[s] . . . as determined at their birth,” ECF No. 62 at 31; and

that in any event RFRA protects Private Plaintiffs from being required “to perform,

refer for, or cover transitions or abortions” contrary to their sincerely held religious

beliefs. Id. at 39.

   Second, the proposed rule relies heavily on this Court’s preliminary-injunction or-

der throughout. See ECF No. 159-1 at 9-12, 15-16, 39-44, 76-77, 98-103. A final ruling

from this Court would thus provide necessary guidance to HHS in formulating the

final rule. It would also offer additional judicial consideration of the question whether

the term “sex” in Title IX includes “gender identity,” which may assist the Supreme

Court’s review in the cases in which it has recently granted review of that question

under Title VII. See ECF No. 158 at 14-15.

   Third, if this Court issues a final ruling, HHS will have to decide, in conjunction

with the Office of the Solicitor General, whether to appeal that ruling to the Fifth


                                            6
  Case 7:16-cv-00108-O Document 160 Filed 06/06/19          Page 7 of 9 PageID 4692



Circuit. See Department of Justice, Justice Manual at § 2-2.121. Given the tenor of

the new rule, HHS and the Department of Justice may jointly decide that there are

no non-frivolous grounds to appeal. That would in turn leave this Court’s permanent

injunction as final guidance on the Rule in question.

   Finally, immediately after issuance of the proposed rule, Intervenor ACLU and

other organizations vowed to challenge the proposal if it becomes final. See ACLU,

ACLU     Responds     to   Proposed    Changes     to   Health    Care   Rights    Law,

http://bit.ly/2QL74Ar (May 24, 2019) (“Should HHS finalize this discriminatory rule,

we will see them in court.”); Lambda Legal, Trump Administration Assault on LGBT

People Continues with New ACA Regulation, http://bit.ly/2In8tte (May 24, 2019)

(“This latest assault on our rights will not go unchallenged.”); National Center for

Transgender Equality, New Trump Proposal Could Limit Health Care Access for Two

Million Transgender Americans, http://bit.ly/2Z6NRwc (May 24, 2019) (“If a final rule

issued in the coming months is similar to today’s proposal, it is certain to draw legal

challenges . . . .”). These reactions only confirm Plaintiffs’ point that, absent a final

ruling from this Court, Plaintiffs will face years of additional uncertainty and bur-

densome litigation. That outcome can be avoided if the Court does what the law re-

quires: because Plaintiffs have succeeded on the merits of their claims, they are enti-

tled to summary judgment and final relief.




                                           7
Case 7:16-cv-00108-O Document 160 Filed 06/06/19         Page 8 of 9 PageID 4693


Respectfully submitted this the 6th day of June, 2019.

/s/ Luke W. Goodrich                    KEN PAXTON
Luke W. Goodrich                        Attorney General of Texas
Bar No. 977736DC                        JEFFREY C. MATEER
Eric C. Rassbach (admission pending)    First Assistant Attorney General
Mark L. Rienzi
Bar No. 648377MA                        RYAN L. BANGERT
The Becket Fund for Religious Liberty   Deputy Attorney General for Legal Counsel
1200 New Hampshire Ave. NW              /s/ David J. Hacker
Suite 700                               DAVID J. HACKER
Washington, DC 20036                    Special Counsel for Civil Litigation
(202) 955-0095                          Texas Bar No. 24103323
mrienzi@becketlaw.org                   david.hacker@oag.texas.gov

                                        MICHAEL C. TOTH
Counsel for Plaintiffs Christian        Special Counsel for Civil Litigation
Medical & Dental Associations,
Franciscan Health, Inc., Specialty      OFFICE OF THE ATTORNEY GENERAL
Physicians of Illinois, LLC             P.O. Box 12548, Mail Code 001
                                        Austin, Texas 78711
                                        (512) 936-1414
                                        ATTORNEYS FOR PLAINTIFFS
                                        STATE OF TEXAS; STATE OF NE-
                                        BRASKA; COMMONWEALTH OF
                                        KENTUCKY, by and through Gover-
                                        nor Matthew G. Bevin; STATE OF
                                        KANSAS; STATE OF LOUISIANA;
                                        STATE OF ARIZONA; and STATE
                                        OF MISSISSIPPI, by and through
                                        Governor Phil Bryant




                                        8
Case 7:16-cv-00108-O Document 160 Filed 06/06/19        Page 9 of 9 PageID 4694



                        CERTIFICATE OF SERVICE

    I hereby certify that on June 6, 2019, the foregoing was served on all parties

 via ECF.

                                    /s/ Luke W. Goodrich
                                    Luke W. Goodrich




                                       9
